Case 19-27439-MBK                              Doc 710              Filed 12/24/19 Entered 12/24/19 11:12:49                                                     Desc Main
                                                                  Document      Page 1 of 22




                                                                UNITED STATES BANKRUPTCY COURT
                                                                     DISTRICT OJ• NEW .JERSEY


  In re Hollister Construction Services LLC                                                Case No. 19-27439 CMBK)
                                                                                           Reporting Period: November I thru JO, 2019


                                                                     MONTHLY OPERA TING REPORT
                                  File with Court and submit copy to United States Trustee within 20 days after end of monfh.


  Submit copy of report to any officîal committee appointed in the case.


                                                                                                                        Doc_u,méôt   lt~1aitítro1i ,1_1lfdavitìSûJip)emint
    EQl!IUll<lD '.DOCÔMEN'FS                                                                      Form.Na.              l\lfllohed     Atfäthcd            Mlat'btìl
  Schedule of Cash Receipts and Disbursements                                              MOR-I                            X
     Bank Reconciliation (or conies of debtor's bank reconciliations)                      MOR-la                           X
     Schedule of Professional Fees Paid                                                    MOR-lb                           X
     Copies of bank statements                                                                                              X
     Cash disbursements iournals                                                                                            X
  Statement of Operations                                                                  MOR-2                            X
  Balance Sheet                                                                            MOR-3                            X
  Status of Postpetition Taxes                                                             MOR-4                            X
     Copies ofIRS Form 6123 or payment receipt                                                            -
     Copies of tax returns filed durina reporting oeriod
  Summary of Unpaid Postoetition Debts                                                     MOR-4                            X
    Listinz of azed accounts navable                                                       MOR-4                            X
  Accounts Receivable Reconciliation and Azina                                             MOR-5                            X
  Debtor Questionnaire                                                                     MOR-5                            X



  I declare under penally of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best ofmy knowledge and belief



                                                                                           Date       7           (


  Signature of Joint Debtor                                                                Date



  Signature of Authorized Individual"                                                      Date



  Printed Name of Authorized Individual                                                   Title of Authorized Individual


  • Authorized individual must be an officer, director or shareholder if debtor is a corporation, u partner if debtor
  is tt partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                         MOR
                                                                                                                                                                       (04/07)
Case 19-27439-MBK                                                              Doc 710                       Filed 12/24/19 Entered 12/24/19 11:12:49                                                                                 Desc Main
                                                                                                           Document      Page 2 of 22




     ln re lli•ll1.~tc1 Conhtnu;twn            Scn1ccs        I.LC                                                                                                                 Case No. 19-27439 (MBK)
                                             lkh101                                                                                                                                          Period: Nonmhcr I
                                                                                                                                                                                   Reriurtinj!                       thru 311 2019

                                                                                        SCHEDULE Of CASH RECEWTS AND DISBURSEMENTS
     Amounts reponed should be per the debtor's books, not the bank statement The beginning cash should be the ending cash from the prior month or, if this is the
     first report, the amount should be the balance on the date che petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL'' column must
     equal the sum of the four bank account columns. The amounts reported in the "PROJECTED'' columns should be taken frum the SMALL BUSINESS INITIAL
     REPORT (FORM íR-1) Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the Jisbursementsjoumal
     must equal the total disbursements reported on this page A bank reconciliation must be attached for each account. [See MOR-I (CON'TJ]

                                                                                          BANK ACCOUNTS                                                O'n.lER     CURRENT MONTH                                CUMULATIVE FILING TO DATE
                                                                       OPER #7598       OPER #41G7           OPER# 7641            PAYROLL# 1876      (hm-Cadi)   ACTUAL               PROJECTED                   ACTUAL              PROJECTED
  CASH BEGINNING OF MO/\'TH                                                 564 212          14 992                    6,205               (8,548)1        500       5771361   I             2,563 97611               577.361    I          2.563,976              I
 iR£C£1PTS
  CASI! SALES
  i\('COfJNTS RECEIVABI.E                                                                    89 222                                                                   89,222                 9,250.000                  89 222               9,250,000
  LOANS AND ADV.'\NCES
  SALE OF ASSETS                                                              1 500                                                                                    1,500                                              1 500
  UTIIER cATTJ\l'II usn                                                    264 866                                    11 922                                         276 788                                           276,788
  TRA.1\SSFEHS tFROM ACCT                                7C,41'              17 603                                                                                   17 603                                            17 603
  TR'\NSFERS FROM ACCT 75'J:-I                                                                                                             8.548                       8 548                                             8 548
       TOTAL RECEIPTS                                                       283 969          89 222                   11 922               8 548                     393 660                 9 250 000                 393 660               9 250 000


 llSBURSEMENTS
  NF.TPAYROJ.L                                                             438 468                                                                                   438,468                     400,000               438 468                  400,000
  PAYROLL TAXES                                                              20   534                                                                                 20 534                      24 000                20 534                    24,000
  :-;,\LES, USE           &   OTHER T.•\XES
  TNVENT1 )[{Y PIJRCIJ/\SES
  SFClJREIJ/ RENTAL/ I.EASES                                                 59,918                                                                                   59 918                      20,000                59,918                    20 000
  INSIJRANCE                                                                134 066                                                                                  134.066                     250 000               134,066                  250,000
  Al)MINISTRATIVE                                                           49,142                    51                  524                                         49 717                 1,853,308                  49,717               1,853,308
  SEIJ.ING
  Ol l!El< 1ATTACl lusn
  f >WNER        •ORA v..:
  ·ntl\NSFERS rro #7(,..j I)
  TRJ\J\SSFERS (fn                 # I K76 f                                  8,548                                                                                    8.548                                             8.548
  TRANSFERS (TU 1175981                                                                                               17 603                                          17 603                                            17 603

 ~l_c
   'R"'
      O'-'
        FEe:.
           :·s:,.:
               S,s lO:cN:.:
                         ,\""
                            L""
                              FEe·T,"'
                                    ~s                               +------+-----+-----+-------+---~1------+---~2"'
                                                                                                                  00"'.o"'o"-
                                                                                                                           o 1------f------'2"'00~,"'
                                                                                                                                                   ºº"'º-
  lf.S TRUSTEE                CH   IARTERL Y FEJ~~                            4 550                                                                                    4 550                      95 165                 4 550                    95,165

 ~c~
   ·'~
     'IJ=
        J<T-"
            C~D~
               S·1-·s~------+-------l------+-----+-------+---1------1---~
                    "                                                       10~.~
                                                                                ºº~
                                                                                  º f-----=-f------'-1"'
                                                                                                      0.::;
                                                                                                         00c,Oc_
  TOTAL OISBURSl::MENTS         715 226  51    18127             733 404 2 852 473      733 404  2 852 473
 I
 ~Nl
  "'".T""
      " c"'
          A""
            sr"-1'-'
                  n" _r'"
                        "'--'------+---'"'
                                        43:.:1.,
                                               .2"'
                                                 58"'l----"ª""
                                                            "·"-
                                                               11"1-+----"6"'.2"0"'
                                                                                 5'+------'8"'.5""4"
                                                                                                   8+----'-- 1---~ll_s_
                                                                                                                      o._14_4_11.---6_
                                                                                                                                     .3_
                                                                                                                                       01_._
                                                                                                                                           52_
                                                                                                                                             1 lf-
                                                                                                                                                l-----"'3"'3""
                                                                                                                                                             9'"1•
                                                                                                                                                                - ""4"'1 l1----~5"'3"'•~
                                                                                                                                                                                       1~52~1-1
  ílU'.(.'.l'ß'îSl.l'..'-.-;OISRt'R.<.;l-"..\flê.'\"ìS                                                                                                                         .                           ••                     •                             .



 ~lc~A"'S-H_-=•N~D~O"'F~
                       M-"O~N-
                             T-"----~--'"3' "'2~
                                               .•~
                                                 54-L
                                                    I _ __,1~
                                                            04~·~
                                                                '•"'3Jl                                                      ~-----~-~5"'oo~IL
                                                                                                                                             i ----'2_31_._
                                                                                                                                                          s1_1_l __ ~8=
                                                                                                                                                                      ·•-
                                                                                                                                                                        •1~,5-0~
                                                                                                                                                                               3 l._
                                                                                                                                                                                  i __ __,2,,,37"' "'
                                                                                                                                                                                                   "'"'7-'l                                 _,8,,,9"'6'"
                                                                                                                                                                                                                                                      1,=,
                                                                                                                                                                                                                                                         50"'3_,I
  ~ COMPENSATI( 1N TO SûLE PROPRll~TnRs FOR SERVICES RENDERED"[() BANKR\lPTCY ESTATE


                                                                                                            THE FOLLOWING SECTION MUST l!E COMPLETED
 DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE OUARTERLY FEES: lFROM CURRENT MONTH ACTUAL COLUMN\
  TOTAL DISBURSEMENTS                                                                                                                                                                                                                           733 404
       LESS TRANSFERS Tl l Dl~ßTl lR IN POSSESSION Al'C( IUNTS                                                                                                                                                                                   126 151)
       PUJS         ESTATE 111SB\1RSEMENTS MADE BY UlffSIDE SOI fRCE~                         (¡ c.   from escrow ¡Jco.:1\lUlL~J                                                                                                                325 961
  TOTAL l))SBURSEMENTS FOR CALCULATING U.S. TRUSTEE OUARTERLY FEES                                                                                                                                                                           1 033.214




                                                                                                                                                                                                                                                l'OR~1MOR•l
                                                                                                                                                                                                                                                      (04,07)
Case 19-27439-MBK                                      Doc 710              Filed 12/24/19 Entered 12/24/19 11:12:49                                                   Desc Main
                                                                          Document      Page 3 of 22




                   ln re   Hollister Construction Seiv1ces LLC                                                            Case No. 19-27439 (MBK)
                                            Debtor                                                                        Reporting Period: November I thru 30, 2019

                                                              CASH DISBURSEMENTS .JOURNAL

                                                                                                                                  Ched<
 Bank Account            Date             Amount                                  Description                                Number     Date
     7598             11-01-2019      s    11 831.63   Mane Real Estate LLC                                                  14035      11-01-2019
     7598             11-01-2019      s    18.589.72   Bank Direct Caoital Finance                                         Electronic   11-01-2019
     7598             11-05-2019      s       997,88   Brennan, Rvan                                                         14036      11-05-2019
     7598             11-05-2019      s       879.00   Sabir Caoric                                                          14037      11-05-2019
     7598             11-05-2019      s       502.62   Sree Rathan Chadatavada                                               14038      11-05-2019
     7598             11-05-2019      s       363.78   Eric Cusimano                                                         14039      11-05-2019
     7598             11-05-2019      s       971.55   Joe Fedelim                                                           14040      11-05-2019
     7598             11-05-2019      s        86.72   Ronald lnfusino                                                       14041      11-05-2019
     7598             11-05-2019      s       151.72   Steohen Knaoo                                                         14042      11-05-2019
     7598             11-05-2019      s     1.925.56   Brian Lemchak                                                         14043      11-05-2019
     7598             11-05-2019      s       800.04   Jav McDermott                                                         14044      11-05-2019
     7598             11-05-2019      s       217.53   Richard Morro                                                         14045      11-05-2019
     7598             11-05-2019      s       746.46   Jon Schoenleber                                                       14046      11-05-2019
     7598             11-05-2019      s     1,320.40   John Sincebauah                                                       14047      11-05-2019
     7598             11-05-2019      s       318.90   Looan Siska                                                           14048      11-05-2019
     7598             11-05-2019      s     3 081.99   Robert Unice                                                          14049      11-05-2019
     7598             11-06-2019      s     9 082.00   NJ Manufacturers Insurance                                          Electronic   11-06-2019
     7598             11-06-2019      s     5,000.00   Verizon Wireless                                                    Electronic   11-06-2019
     7598             11-06-2019      s       947.78   Princioal Life Insurance                                            Electronic   11-06-2019
     7598             11-06-2019      s        54.78   UPS Shiooina                                                        Auto-Debit   11-06-2019
     7598             11-07-2019      s    75,842.04   Horizon Blue Cross Blue Shield                                      Electronic   11-07-2019
     7598             11-08-2019      s     5,507.65   Chase Mastercard - Microson Email                                     14050      11-08-2019
     7598             11-08-2019      s       272.34   Chase Mastercard - Grasshoooer Voicemail                              14050      11-08-2019
     7598             11-08-2019      s       251.00   Purchase Power                                                        14051      11-08-2019
     7598             11-08-2019      s       472.27   Cloudnexa Inc                                                         14052      11-08-2019
     7598             11-08-2019      s     1,932.45   Claritv Benefits Solutions                                          Electronic   11-08-2019
    7598              11-12-2019      s     9,082.00   NJ Manufacturers Insurance                                          Electronic   11-12-2019
    7598              11-13-2019      s       119.23   UPS Shiooino                                                        Auto-Debit   11-13-2019
     7598             11-14-2019      s     9,137.50   Derby ConsultinQ                                                      14053      11-14-2019
     7598             11-20-2019      s        45.84   UPS Shiooino                                                        Auto-Debit   11-20-2019
     7598             11-22-2019      s     5,000.00   CS 134 W. 29th Street LLC                                             14054      11-22-2019
    7598              11-22-2019      s    11,831.53   Mane Real Estate LLC                                                  14055      11-22-2019
     7598             11-22-2019      s     1,224.00   Llrim Caorle                                                          14056      11-22-2019
     7598             11-22-2019      s       500.14   Joe Fedelim                                                           14057      11-22-2019
     7598             11-22-2019      s       104,60   Jav McDermott                                                         14058      11-22-2019
     7598             11-22-2019      s       514.72   Richard Morro                                                         14059      11-22-2019
     7598             11-22-2019      s     1,043.09   Steve Naishuler                                                       14060      11-22-2019
     7598             11-22-2019      s       299.00   Loaan Siska                                                           14061      11-22-2019
    7598              11-22-2019      s     4,550.00   U.S. Trustee                                                          14062      11-22-2019
     7598             11-22-2019      s       389.85   David Williams                                                        14063      11-22-2019
     7598             11-22-2019      $       821.46   Chase Mastercard - Reaus Office Rent                                  14064      11-22-2019
    7598              11-22-2019      s       788.82   Chase Mastercard - Zoom.com Webcast Fees                              14064      11-22-2019
    7598              11-22-2019      s       263.36   Chase Mastercard - Grasshoooer Voicemail                              14064      11-22-2019
     7598             11-22-2019      s     1.252.63   Chase Mastercard - Cardella Waste - 1st Fl Office Reio Dumoster       14064      11-22-2019
    7598              11-22-2019      s       177.57   Chase Maslercard - Amazon Office Suoolies                             14064      11-22-2019
    7598              11-26-2019      s     9.137.50   Derbv Consultino                                                      14065      11-26-2019
    7598              11-26-2019      s    30,433.49   PNC Term Loan Pavrnent                                              Auto-Debit   11-26-2019
    7598              11-27-2019      s    18,589.72   Bank Direct Caoital Finance                                         Electronic   11-27-2019
    7598              11-27-2019      $        56.69   UPS Shiooinc                                                        Auto-Debil   11-27-2019
    7598              11-29-2019      s       165.32   PNC Bank Fees                                                       Auto-Debit   11-29-2019
    4167              11-29-2019      s        50.79   PNC Bank Fees                                                       Auto-Debit   11-29-2019
    7641              11-15-2019      s       524.00   TD Bank Fees                                                        Auto-Debit   11-15-2019




                                      s   248,250.66

                                                               OTHER CASH RECEIPTS l>ETAIL


 Bank ......   M           n.,.           ·-~•M                                                 De~_rint ign




     7598              11/6/2019      $   134.544.00 Arch Insurance - 11115 Bonded Job Pavro/l Fundina
     7598             11/25/2019      s   128.497.96 Arch Insurance - 11/30 Bonded Job Pavroll Fundinca
     7598             11/26/2019      s       380,57 Con Edìson - Account Refund

     7598             11/26/2019      s       748.12 Environmental Waste - Account Refund
     7598             11/26/2019      $       229.89 Service Master - Account Refund
     7598             11/26/2019      s       465.00 Meritain Health - Account Refund
                                                     Cobra deposit from a former employee lor healthcare beneñts received through Clarity/Seneflex,
     7641             11-14-2019      $    11,922.00 the Debtor's olan adminstrator.




                                      s   276 787.54




                                                                                                                                                                           FO~\! MOR-th
                                                                                                                                                                                  l(i~ h71
Case 19-27439-MBK                            Doc 710                Filed 12/24/19 Entered 12/24/19 11:12:49                                                                     Desc Main
                                                                  Document      Page 4 of 22




 In re Hollister Construction Services LLC                                                                                                 Case No. 19-27439 (MBK)
                        Debtor                                                                                                             Reportmg Period: November I thru 30, 2019

                                                                                   BANK RECONCILIATIONS
                                                                                    Contiuuation Sheet for !\·IOR-I
                                     A bank reconciliation must be included for each bank account. The debtor's bank rcconcihalion may be substituted for this page

                                                                      tneratine.                                Joera tiru,,                          Ooeratine                       PavroU
                                                            # 7598                                     #4167                                    #7641                         #1876
 I BALANCE PER BOOKS                             I   s       132,954.23                           s   104,162.78                           $               -              s
 BANK BALANCE                                        s        160,844.15                          s   104.162.78                           s               -              s
 t+J DEPOSITS IN TRANSIT IA TTACH LISTJ              s                                            s              -                         s               -              s
 l•J OUTSTANDING CHECKS íATTACH LIST)                $        (27,889.92)                         $              -                         $               -              s
 OTHER (ATTACH EXPLANATION)                          s                                            $                                        s               -              $
 ADJUSTED BAN, BALANCE•                              $        132,954.23                          $ 104,162.78                             s               -              $
 • Adjusted bank balance must equal
    balance per books

 DEPOSITS IN TRANSIT                                          Date                 Amount               Date               Amount                Date            Amount       Date             Amount




 CHECKS OUTSTANDING                                          Ck.#                  Amount              Ch.#                Amount                Ck.#            Amount       Ck.#             Ammmt
                                                             14033            $       437.32
                                                             14054            $     5.000.00
                                                             14055            $    11,831.53
                                                             14056            $     1,224.00
                                                             14057            $       500.14
                                                             14060            $     1,043.09
                                                             14062            $     4,550.00
                                                             14064            s     3.303.84




 OTHER




                                                                                                                                                                                                1:oRM l\·10R•h
                                                                                                                                                                                                         (0•1'07)
                         Case 19-27439-MBK                        Doc 710           Filed 12/24/19 Entered 12/24/19 11:12:49                                                 Desc Main
                                                                                  Document      Page 5 of 22



                                In re Hollister Constmction Services LLC                                                                                 Case No. 19-27439 (MBK)
                                                        Debtor                                                                                           Reporting Period: November I thrn 301 2019

                                                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (Footnote IJ
                                                                      This schedule is to include all retained professional payments from case inception to current month.


                                                       Amount                                                       Check                        Amount Paid                      Year-To-Date
            Pavee                Period Covered       Approved                        Payor                     Number    Date               Fees       Expenses              Fees          Expenses




Footnotes
(1) Debtor did not pay any professional fees or expenses during this Reporting Period.




                                                                                                                                                                                                       FORM MOR-lb
                                                                                                                                                                                                             (04/07)
Case 19-27439-MBK                          Doc 710          Filed 12/24/19 Entered 12/24/19 11:12:49                                          Desc Main
                                                          Document      Page 6 of 22




 ln re Hollister Constru ction Serv ices LLC                                         Case N o. 19-27439 /M B K 1
                        D ebtor                                                      Reporting Period: N ovem ber I thru 30 2019


                                                   STATEMENT OF OPERATlONS
                                                           (Income Statement)

 The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
 realized and expenses when they are incurred. regardless of when cash is actually received or paid.

                                                                                                                      Cumulative
 REVENUES                                                                            Month                           Filin2to Date
 Gross Revenues                                                                       $             2,282,523    $            2,282,523
 Less: Returns and Allowances                                                         $                      -   $                        -
 Net Revenue                                                                          $             2,282,523    $             2,282,523
 COST OF GOODS SOLD
 Beginning Inventorv                                                                  $                      -   $                        -
 Add: Purchases                                                                       $             1,621,832    $             1,636,566
 Add: Cost of Labor                                                                   $               202,717    $               517.769
 Add Other Costs (attach schedule)                                                    $                      -   $                        -
 Less: Ending Inventorv                                                               $                      -   $                        -
 Cost of Goods Sold                                                                   $             1,824,549    $             2,154,335
 Gross Profit                                                                         $               457,974    $               128,188
 OPERATING EXPENSES
 Advertising                                                                          $                      -   $                        -
 Auto and Truck Expense                                                               $                      -   $                        -
 Bad Debts                                                                            $                      -   $                        -
 Contributions                                                                        $                      -   $                        -
 Employee Benefits Programs                                                           $                 2,504    $                6,521
 Insider Compensation"                                                                $                84,167    $              216,250
 Insurance                                                                            $                      -   $                   (OJ
 Management Fees/Bonuses                                                              $                      -   $                        -
 Office Expense                                                                       $                11,611    $                  43,576
 Pension & Profit-Sharing Plans                                                       $                      -   $                        -
 Repairs and Maintenance                                                              $                      -   $                        -
 Rent and Lease Expense                                                               $                 16,832   $               35,115
 Salaries/Commissions/Fees                                                            $               I 08,798   $              264,084
 Supplies                                                                             $                      -   $                        -
 Taxes - Payroll                                                                      $                57,442    $                  122,146
 Taxes - Real Estate                                                                  $                      -   $                        -
 Taxes - Other                                                                        $                      -   $                        -
 Travel and Entertainment                                                             $                 1,223    $                25,804
 Utilities                                                                            $                 5.004    $                19,582
 Other (attach schedule)                                                              $                   740    $                 9,296
 Total Operating Expenses Before Depreciation                                         $               288,320    $               742,373
 Deoreciaticn/Denletion/Amortization                                                  $                13,424    $                43,887
 Net Profit (Loss) Before Other Income & Expenses                                     $               156,230    $              (658,071 l
 OTHER INCOME AND EXPENSES
 Other lncome (attach schedule)                                                       $                 1,500    $                    1,500
 lnterest Expense                                                                     $                47,283    $                  145,544
 Other Expense (attach schedule)                                                      $                      -   $                        -
 Net Profit (Loss) Before Reurzanization Items                                        $               107,447    $              (805,115)
 REORGANIZATlON ITEMS
 Professional Fees                                                                    $               570,960    $             1,737,882
 U. S. Trustee Quarterly Fees                                                         $                 4,550    $                 4,875
 Interest Earned on Accumulated Cash from Chanter 11 (see continuation sheet)         $                      -   $                        -
 Gain (Loss) from Sale of'Equiprnent                                                  $                      -   $                    2,960
 Other Reorzanizarion Expenses (attach schedule)                                      $                      -   $                        -
 Total Reorganization Expenses                                                        $               575,510    $             1,745,717
 fncome Taxes                                                                         $                     - $                           -
 Net Profit (Loss)                                                                    $              (468,063) $              (2,550,833)

 *"fnsider" is defined in 11 U.SC. Section I O I (31 ).

 Footnotes:




                                                                                                                                                FORMMOR-2
                                                                                                                                                    (04/07)
Case 19-27439-MBK                      Doc 710       Filed 12/24/19 Entered 12/24/19 11:12:49                              Desc Main
                                                   Document      Page 7 of 22




    ln re Hollister Constru ction Services LLC                                Case N o. 19-27439 (M BK )
                   Debtor                                                    Reporting Period: Novem ber I th ru 30 2019



                                      STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                    Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                Month                                 Filing to Date

    Other Costs




    Other Operational Expenses
    Bank Fees                                                                 $                         740   $                     9,296




    TOTAL OTHER OPERATIONAL EXPENSES                                          $                         740   $                     9,296
    Other Income
    Sharp Consulting LLC - Sale of Office Chairs                              $                       1,500   $                     1,500




Other Ex~nses
1




    Oh
     ter Reoreanization E xoenses




    Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
    Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
    bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                       FORM MOR-2 CONT'D
                                                                                                                                   (04/07)
Case 19-27439-MBK                                          Doc 710        Filed 12/24/19 Entered 12/24/19 11:12:49                                                              Desc Main
                                                                        Document      Page 8 of 22




                           ln re Ho\11s1er Constru cuon Serv ices LLC                                                                               Case No    19-27439 {MBK)
                                              D ebtor                                                                                               Reporting Period: November I thru JO, 2019

                                                                                     BALANCE SHEET

 The Balance Sheer 1s to be completed on an accrual basis only Pre-pennon lialnlines must be classified separately from postpetition obligations



 I                                          ASSETS
                                                                                                        BOOK VALUE AT END OF
                                                                                                   CURRENT REPORTING MONTH
                                                                                                                                                              BOOKVALUl:ON
                                                                                                                                                              PETITION DATE
 CURR ENT ASSETS
 Unrestricted Cash and Eouivalcnrs                                                                                                      237,617                                          1,376,792
 Restricted Cash and Cash Equivalents (see continuation sheet)
 Accounts Receivable (Net)                                                                                                           77,793.502                                         80,692,098
 Notes Receivable                                                                                                                       135.482                                            140,332
 Inventories
 Prepaid Expenses                                                                                                                     3,500.809                                          2,015,509
 Professional Retainers                                                                                                                  90.143                                          I, 162,834
 Other Current Assets (attach schedule)                                                                                               1.008.438                                          I. 100,006
 TOTAL CURRENT ASSETS                                                                                                                82,765,992                                         86,496,571
 PROPERTY AND EOUIPMENT
 Real Prooertv and Improvements
 Machinery and Eouioment
 Furniture, Fixtures and Office Equipment                                                                                               944.560                                            044.560
 Leasehold lmorovements                                                                                                                 359,753                                            359,753
 Vehicles                                                                                                                                95,494                                             95,494
 Less Accumulated Deoreciation                                                                                                       (1,230.959)                                        (1,180,928)
 TOTAL PROPERTY & EQUIPMENT                                                                                                             168,848                                            218,879
 OTHER ASSETS
 Loans to Insiders*                                                                                                                   3,282.185                                          3,282, I 85
 Other Assets (attach schedule)                                                                                                         661,356                                            661,356
 TOTAL OTHER ASSETS                                                                                                                   3,943,541                                          3,943,541


 TOTAL ASSETS                                                                                                                       86,878,381                                          90,658.991


                                                                                             BOOK VALUE AT END OF                                             BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                              CURRl:N'T REPORTING MONTH                                         nTITION DATE
 LIABILITIES NOT SUBJECT TO COMPROMISE fPo- nl
 Accounts Pavable
 Taxes Pavable (refer to FORM MOR-4)
 Waues Pavable
 Notes Payable
 Rent/ Leases - Buildinu/Ecuinment                                                                                                                                                               -
 Secured Debi / Adequate Protection Payments
 Professional Fees
 Amounts Due to Insiders"
 Other Postoetition Liabilities (attach schedule)
 TOTAL POSTPETITION UAB/l/71ES
 LIABILITIES SUBJECT TO COMPROMISE (Pre-Petitio n)
 Secured Debt                                                                                                                        15,226.667                                         15.280,000
 Priority Debt
 Unsecured Debt                                                                                                                       94. 153.591                                        95.330,034
 TOTAL PRE-PETITION UABIUTIES                                                                                                       I 09,380,257                                       I I 0,610,034


 TOTAL UABIUTIES                                                                                                                    I 09.380.257                                       110.610,034
 OWNER EOUITY
 Caoital Stock                                                                                                                        2,416.026                                          2,41~,026
 Additional Paid-ln Capital
 Partners' Capital Account
 Owner's Equitv Account
 Retained Earnings - Pre-Petition                                                                                                   (22,367.069)                                       (22,367,069)
 Retained Earnings - Postpetition                                                                                                    (2,550,833)
 Adiustments to O\\11er Eouitv (attach schedule I
 Postnetition Contributions (Distributions) (Draws) (attach schedule)
 NET OWNER EQU/7Y                                                                                                                   (22,501.876)                                       (19,951,043)


 TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                               86,878.381                                         90,658,991

 *"Insider'' 1s defined in 11 ll.S C. Section I 01   (3   I).




                                                                                                                                                                                           HlRt,.tMuR-:.
                                                                                                                                                                                                  (O-l/07¡
Case 19-27439-MBK                                 Doc 710       Filed 12/24/19 Entered 12/24/19 11:12:49                                                                   Desc Main
                                                              Document      Page 9 of 22




        Inn::        Hollisccr ConscmcLJon $crvic1.:s LLC                                                                      Case No IQ-27,BtJ (MBK)
                              Debtor                                                                                           Reporting Period: Non;mbçr I thm J(J 2019



                                                            BALANCE SHEET - continuation sheet

        I                                                                                 BOO K VALUE AT END OF                          BOOK VAL UE ON
                                             ASSETS                                     CU RRE NT   REPORTING MONTH                      PETmONDATE
        Other Current Assets
                     Emolovee Deterred Comnensation Plan                            s                             237.000      s                              237.000
                     Receivable • Ci                                                $                                5,00ù     $                                 5,000
                     Receivable - SX                                                s                             457.:'.!27   s                              ➔SY.712
                     Receivable - TS                                                $                                          s                               68.082
                     Receivable - MG                                                $                             109.179      $                              109.179
                     Receivable - HS                                                s                             200.033      $                              200.033




                     TOTAL OTHER CURRENT ASSETS                                     $                           1.008,438      $                             1.109.(106
        Other Assets
                     Security Deposits                                              $                              35.6c,7     s                               35.667
                     lnvesrments                                                    s                             625.689      s                              625,61W




                     TOTAL OTHER ASSETS                                             s                            661.356       s                              661.356
                                                                                          BOOK VALUE AT END OF                           BOOK VALUE ON
                         LIABJLITTES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                          PETmONDATE
        '°ther Pos      · tion Liabilities




    I             f
        PostDctition Contributions (Distributions I (Draws)




        Restricted Cash is cash that is restricted for a specific use and not available to fond operations. Typically. restricted cash is segregated
        into a separate account, such as an escrow account.




                                                                                                                                                                           FORM MOR-J CON'M J
                                                                                                                                                                                       \04 07)
Case 19-27439-MBK                        Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                             Desc Main
                                                Document    Page 10 of 22




     In re Hollister Construction Services LLC                                                                   Case No. 19-27439 /MBK)
                     Debtor                                                                                      Reporting Period November I thru 30 2019

                                                          ST ATUS OF POSTPETJTI ON TAXES

 The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
 Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
 Attach photocopies of any tax returns filed during the reporting period.

                                                          Beginning            Amount                                                                      Ending
                                                            Tax               Withheld or           Amount            Date            Check No.             Tax
                                                          Liability            Accrued               Paid             Paid             orEFr              Liability
 Federal
 Withholding                                          $               -   $                 -   $            -   $            -   $               -   $               -
 FICA-Employee                                        $               - $                   -   $            -   $            -   $               - $                 -
 FICA-Employer                                        $               - $                - $                 -   $            -   $               -   $               -
 Unemployment                                         $               -   $              - $                 -   $            -   $               -   $               -
 Income                                               $               -   $              - $                 -   $            -   $               -   $               -
 Other·                                               $               -   $              -      $            -   $            -   $               -   $               -
   Total Federal Taxes                                $               -   $              -      $            - $              -   $               -   $               -
 State and Local
 Withholding                                          $               -   $              - $                 -   $            -   $               -   $               -
 Sales                                                $               -   $              - $                 -   $            -   $               - $                 -
 Excise                                               $               -   $              - $                 -   $            -   $               - $                 -
 Unemolovment                                         $               -   $              - $                 -   $            -   $               - $                 -
 Real Pronertv                                        $               -   $              - $                 - $              -   $               -   $               -
 Personal Prooertv                                    $               -   $              - $                 -   $            -   $               -   $               -
 Other:                                               $               -   $              - $                 -   $            -   $               -   $               -
   Total State and Local                              $               -   $              - $                 -   $            -   $               -   $               -
 Total Taxes                                          $               -   $              -      $            -   $            -   $               -   $               -

                                              SUMMARY OF UNP AID POSTPETITION DEBTS

 Attach aged listing of accounts payable

                                                                                                   Number of Days Past Due
                                                     Current              0-30                  31-60         61-90               Over90              Total
 Accounts Payable                                     $               -    $             -       $          - $               - $                 -   $               -
 Wages Payable                                        $               -    $             -       $          - $               - $                 -   $               -
 Taxes Payable                                        $               -    $             -       $          - $               -   $               -   $               -
 Rent/Leases-Building                                 $         3,000     $          3,000       $     3,000 $                - $                 -   $               -
 Rent/Leases-Equipment (Footnote I)                   $        19 126     $         19 390       $    20,250 $                - $                 - $                 -
 Secured Debt/ Adequate Protection Payments           $               -   $              -       $          - $               - $                 -   $               -
 Professional Fees (Footnote 2)                       $        37,318     $        40,390        $    35,425 $                - $                 -   $               -
 Amounts Due to Insiders"                             $               -   $              -       $          - $               - $                 - $                 -
 Other:                                               $               -   $              -       $          - $               - $                 -   $               -
 Other:                                               $               -   $              -       $          - $               -   $               -   $               -
 Total Postpetition Debts                             $        59,443     $        62,779        $    58,675 $                -   $               -   $               -

 Explain how and when the Debtor intends to pay any past-due postpetition debts.

 Footnotes:
 (1) Equipment Rent/Leases - Amounts past due are related to Herc Rentals. The Debtor and Herc Rentals are negotiating a Settlement
 Agreement that will address these open amounts.

 (2) Professional Fees - Amounts past due are related to Prime Clerk. Debtor expects to pay in December when the Cash Collateral
 Orders covering these disbursements are approved.
 (3) Building Rent/Leases - Amounts relate to the rent on a job site office for a bonded project that has been transitioned to Arch.



 *"Insider" is defined in 11 U.SC Section 101(31).




                                                                                                                                                              FORMMOR-4
                                                                                                                                                                  (04/07)
Case 19-27439-MBK                         Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                     Desc Main
                                                 Document    Page 11 of 22




In re H ollister C onstru ction Services LLC
                      D ebtor




                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


1
Accounts Receivable Reconciliation                                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                                    $              80,595,986
+ Amounts billed/ adjusted during the period                                                          $              (2,713.262)
- Amounts collected during the period                                                                 $                 (89,222)
Total Accounts Receivable at the end of the reporting period                                          $              77,793,502

~ccounts Receivable Altine:                                                                                      Amount
O - 30 days old                                                                                       $              30,809,866    (2)
3 1 - 60 days old                                                                                     $                        -
61 - 90 days old                                                                                      $                6,754,243
91+ days old                                                                                          $               40,229,394
Total Accounts Receivable                                                                             $               77,793,503
Amount considered uncollectible (Bad Debt)                                                            $               13,691,877   (3)
Accounts Receivable (Net)                                                                             $               64,101,626

                                                   DEBTOR QUESTIONNAIRE

!Must be completed each month                                                                              Yes           No
    I. Have any assets been sold or transferred outside the normal course of business                                              (4)
                                                                                                            X
      this reporting period? If yes. provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                          X
      account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                            X
      below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                            X
      coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
      documentation identifying the opened account(s). Ifan investment account has been opened                            X
      provide the required documentation pursuant to the Delaware Local Rule 4001-3.


Footnotes:
(I) Includes Bonded job receivables and Retainage Receivables.
(2) 0-30 Days AIR iincludes the total open Retainage balance.
(3) Estimated uncollectible amount. Has not been booked to Bad Debt on Debtor's books.
(4) De minim is assets sale of $1,500 00 for office chairs sold to Sharp Consulting, see MOR- I and MOR-2CONT.




                                                                                                                                    FORM MOR-5
                                                                                                                                         (04/07)
              Case 19-27439-MBK                        Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                               Desc Main
                                                              Document    Page 12 of 22
 Corporate Business Account Statement                                                                                                                               ~ PNC BANK
                                                                                                                                       Account number:
                                                                                                                                       Page 1 of 4
                                                                                                                                                              _,598
                            For the period 11/01/2019 to 11/29/2019
                             010554                                                      DDDZ0~482         U2                          Number of enclosures: O
                                                                                                                                       Tax ID Number: XX-XXXXXXX
                            HOLLISTER CONSTRUCTION #19-27439
                            SERVICES LLC                                                                                               1t   For Client Services:
                            OPERATING ACCOUNT                                                                                               Call 1-800-669-1518
                            DEBTOR IN POSSESSION
                            339 JEFFERSON RD
                                                                                                                                       a    Visit us at PNC.com/treasury

                            PARSIPPANV NJ 07054-3707
                                                                                                                                       ~ Write to: Treas Mgmt Client Care
                         1111111 • 1• 1 I 11 I• 11I1111•11111II 11 II• 1111•11111• 11111111111111111 I                                   One Financial Parkway
                                                                                                                                         Locator Z1-Yb42-03-1
                                                                                                                                         Kalamazoo, Ml 49009

Account Summary Information
Balance Summary
                                                                                                                                                                                          0
                                               Beginning                          Deposits and                           Checks and                        Ending                         0 '
                                                 balance                          other credits                         other debits                      balance
                                         584,111.86                             283,968.72                             707,236.43                     160,844.15                          .,

-----------------------------------------------~
Cyber Security Awareness                                                                                                                                                                  ....:
                                                                                                                                                                                          "'
Do you know what to do if you receive a fraudulent email, text or phone call that appears to come from PNC? Forward the message to PNC at
nbuse@pnc.com. If you responded to a fraudulent text or email, clicked on a link, opened an attachment and/or disclosed personal
information, immediately change your online banking password, using another device if possible. Then contact PNC Bank's Online Banking
Team at 1-800-762-2035, select 1 for personal account or 2 for a business account, th.en select option 3.
                                                                                                                                                                                          N


Holidays Can Bring Increased Scams
                                                                                                                                                                                          !;"
Watch out for Phishing, Vishing, and SMiShing scams, which often increase during the busy holiday season. These scams target potential                                                    ~
victims via email, telephone, and text message, and are social engineering attempts to harvest sensitive personal information or to install                                               ..
mal ware onto your computer or mobile device. If a message looks suspicious, do not respond to it and do not open attachments and don't click                                             :;:
.;...l
  ink=s-'-.;;;.
           F~   orw
                 ;;,.;,;,.;;a;,rd
                               ;;.,;.;..;.;.;
                                        th_e_m..;..e..;..s.;;.;
                                                          sa....g.__e_to_,.;;.
                                                                           PN '--
                                                                                C...;.a..;..t_e_
                                                                                               b.us
                                                                                                 ;;;:,;;.;e@
                                                                                                           """"P"-n_c..;..,c_o_m_.                                                        ~
Deposita and Other Credits                                                                                                         Check■ and Other Debits                                ...
                                                                                                                                                                                          N

Description                                          Items                              Amount           Description                                        Items                  Amount :
Deposits                                                 2                        3,323.58           Checks                                                  34               69,464.94   ~
National Lockbox                                         o                            0.00           Returned Items                                            o                   0.00   ~
ACH Credits                                               o                           0.00           ACH Debits                                               15             158,095.19   ~
Funds Transfers In                                       4                      280,645.14           Funds Transfers Out                                       5             449,077.49   ~
Trade Services                                           o                            0.00           Trade Services                                            o                   0.00   8
Investments                                              o                            0.00           Investments                                               o                   0.00
Zero Balance Transfers                                   o                            0.00           Zero Balance Transfers                                    o                   0.00
Adjustments                                              o                            0.00           Adjustments                                               o                   0.00
Other Credits                                            o                            0.00           Other Debits                                             2               30,598.81
Total                                                    6                      283,968.72           Total                                                   56              707,236.43
Ledger Balance
Date                     Ledger balance                             Date                                  Ledger balance                       Data                    Ledger balance
11/01                    542,544.51                                 11/12                                  573,085.87                          11/21                   297,794.04
11/04                    544,941.96                                 11/13                                  572,966.64                          11/22                   297,321.77
llj05                    544,561.96                                 11/14                                  336,605.88                          11/25                   437,205.13
11/06                    664,021.40                                 11/15                                  332,162.02                          11/26                   195,292.89
11/07                    588,179.36                                 11/18                                  304,122.49                          11/27                   175,853.03
11j08                    586,208.66                                 11/20                                  303,574.03                          11/29                   160,844.15
         Case 19-27439-MBK                Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                    Desc Main
                                                 Document    Page 13 of 22
Corporate Business Account Statement
HOLLISTER CONSTRUCTION #19-27439                                                                     Por the period 11/01/2019 to 11/29/2019
SERVICES LLC
                                                                                                     Account number:        -7598
                                                                                                     Page 2 of 4

Deposits and Other Credits
Deposits                                         2 transactions for a total of           $ 3,323.58
Date                                             Transaction                                                                             Reference
posted                                 Amount    description                                                                               number

11/25                                1,500.00 Deposit                                                                                    048820494

11/26                                1,823.58 Deposit                                                                                    049915708


Funds Transfers In                               4 transactions for a total of$ 280,845.14
Date                                             Transaction                                                                             Reference
posted                                 Amount    description                                                                               number

l 1/04                               6,205.18    Fed Wire      In   l 9B4E5058I9Y6U44                                          W19B4E5058I9Y6U44

11/06                              134,544.00    Fed Wire      In   l 9B6I2420Rjxak7F                                          W19B6I2420RJXAK7F

11/25                              128,497.96    Fed Wire      In   19Bpi55214A42652                                            W19BPl55214A42652

11/25                               11,398.00    Fed Wire      In   19Bpe2615Py445Bf                                           W19BPE2615PY445BF



Checks and Other Debits
Checks and Substitute Checks                               34 transactions for a total of              $ 69,484.94
Date     Check                       Reference   Date      Check                         Reference      Date       Check                 Reference
posted   number      Amount            number    posted    number            Amount        number       posted     number      Amount      number
11/01    14030       9,137.50       085270405    11/14     14044               800.D4    084814154      11/21      14050      5,779.99   085409740
11/01    14026           292.17     085384317    I l/14    14046               746.46    085123926      11,122     14052        472.27   086129062
11/01    14029       5,000.00       085550033    11/15     14043             1,925.51i   085678038      11/25      14036        997.88   086455143
11/04    14028       1,360.13       086010588    ll/15     14048               318.90    085678056      11/25      14059        514.72   083549957
11/04    14027           565.67     086158000    11/lfi    14047             1,320.40    085794162      11/26      14040        971.55   084234221
11/04    l402S           779.00     086546953    11/15     14037               879.00    086049884      11/27      14063        389.85   084656916
11/04    14031       1,102.93       0B6760633    11/18     14053             9.137.50    086531321      11/27      .l4058       104.60   085166937
11/05    14015           100.00     083521674    l l/18    14051               251.00    086620997      11/27      14061        299.00   085351536
11/08    13983             38.25    085736207    11/18     14045               217.53    086B84749      11/29      14065      9,137.50   085635758
l l/12   14042           J 51.72    086734731    11/18     14035            11,831.63    083378658      11/29      14041         86.72   085842431
11/12    14032           807.08     083137623    11/18     14039               363.78    083302321
11/12    14049       3 . 081.99     083465036    11/20     14038               502.62    084885772


ACH Debita                                       15 transactions for a total of$ 158,095.19
Date                                             Transaction                                                                             Reference
posted                                 Amount    description                                                                               number

11/01                               18,589.72    ACH Web-Single Web Pmts Bankdirect Capit 3Srmfc                                 00019305007607108

11/01                                8,547.96    ACH Debit Contrib NW Trust 350-80572                                            00019304004722826

11/05                                  280.00    Corporate ACH Dot Car Dot Corr Act Req C                                        00019308008193331

11/06                                9,082.00    ACH Debit Weh Pay Njm Insurance 000001124165456                                 00019309012897667

11/06                                5,000.00    ACH Web-Single Bill Pymnt Achma Visb 8582748                                    00019309010839636

11/06                                  947.78    ACH Debit Insur Clm Plie-Shel Pact#l61370013                                    00019309012812856

11/06                                   54.78    Corporate ACH UPS Bill U. P. S. l 92990000Rx0270                                00019309011196041

11/07                               75,842.04    ACH Tel-Single Billing En                                                       0001931000813B084
                                                   Bcbs Primarv 745051862
11/12                                9,082.00    ACH Debit Web Pay Njm Insurance 000001125617860                                 00019316008005405

11/13                                  119.23    Corporate ACH UPS Bill U. P. S. l 93060000Rx0270                                00019316012395029

11/18                                6,238.09    ACH Debit Contrib NW Trust 350-80572                                            00019319009821026

11/20                                   45.84    Corporate ACH UPS Bill U. P. S. 193130000Rx0270                                 00019323011023415

11/27                               18,589.72    ACH Weh-Single Web Pmts Bankdirect Capit 4Rm8Kc                                 00019331002126310

11/27                                   56.69    Corporate ACH UPS Bill U. P. S. 193200000Rx0270                                 00019330007000035

11/29                                5,619.34    ACH Debit Contrib NW Trust 350-80572                                            00019333007757260
         Case 19-27439-MBK     Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                      Desc Main
                                      Document    Page 14 of 22

Corporate Business Account Statement                                                               0.PNCBANK
HOLLISTER CONSTRUCTION #19-27439                                                For th• period 11 /0112019 to 11/29/2019
SERVICES LLC
                                                                                Account number:   - 7598
                                                                                Page 3 of 4


Checks and Other Dellils - continued
Funde Transfers Out                    5 traneactions for a total of      $ 449.077.49
Date                                   Tranaaction                                                                Reference
posted                        Amount   description                                                                  number

11/08                       1,932.45   Fed Wire      Out   l 9B8Jl 443Hqy7Blp                           W19B8J1443HOY7BLP

11/14                     175,440.66   Fed Wire      Out   19Bee3826Q042M9Q                            W19BEE38260042M90

11/14                      59,373.60   Fed Wire      Out   l 9Bee3826Gf4259O                            W198EE3826GF42590

11/26                     160,312.49   Fed Wire      Out   19Bqg36585035B8M                            Wl 9 BQG36585035B8M

11/26                      52,018.29   Fed Wire      Out   19Bqg3656Qq57X8I                             W19BQG3656QQ57XBI


Other Debita                           2 tranuctions for a total of       $ 30.598.81
Date                                   Transaction                                                                Reference
posted                        Amount   description                                                                  number

11/26                      30,433.49 PNC Bank- NJ Loan Pmts 6080-19237                                              0001880
11/29                         165.32 Corporate Account Analysis Charge                                  0000000000000039105   0

                                                                                                                              ~




                                                                                                                              o
                                                                                                                              N
                                                                                                                              ...o
                                                                                                                              ...
                                                                                                                              N




                                                                                                                 lil':~
                                                                                                                 mi
            Case 19-27439-MBK                 Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                  Desc Main
                                                     Document    Page 15 of 22

  Reviewing Your Statement
  Please review this statement carefully and reconcile it with your records. Call the telephone number on the upper right side of the first page
  of this statement if:
  • you have any questions regarding your accounts(s);
  • your name or address is incorrect;
  • you have a business account and your tax identification number is missing or incorrect;
  • you have any questions regarding interest paid to an interest-bearing account.

  Balancing Your Account
  Update Your Account Register
 Compare:                                    The activity detail section of your statement to your account register.
 Check Off:                                  All items in your account register that also appear on your statement. Remember to begin
                                             with the ending date of your last statement. (An asterisk{*} will appear in the Checks
                                             section if there is a gap in the listing of consecutive check numbers.)
, Add to Your Account Register               Any deposits or additions including interest payments and ATM or electronic deposits
  Balance:                                   listed on the statement that are not already entered in your register.
 Subtract From Your Account                  Any account deductions including fees and ATM or electronic deductions listed on the
 Register Balance:                           statement that are not already entered in your register.

  Update Your Statement Information

 Step 1:                                                                       Step 2:                   c1teo••--•r
 Add together              Date of Depoeit       Amount                        Add together             Ded■ctio• Doacriptio•   Amount
 deposits and                                                                  checks and other
 other additions                                                               deductions listed
 listed in your                                                                in your account
 account register                                                              register but not on
 but not on your                                                               your statement.
 statement.

                             Total A



 Step 3:
 Enter the ending balance recorded on your statement       $                         _
 Add deposits and other additions not recorded    Total A+ $                         _

                                                   Subtotal= $                      _
 Subtract checks and other deductions not recorded Total B - $                      _

 The result should equal your account register balance       =   $                   _
                                                                                                              Total&


 Verification of Direct Deposits
 To verify whether a direct deposit or other transfer to your account has occurred, call us Monday - Friday: 7 AM - iO PM ET and Saturday
 & Sunday: 8 AM - 5 PM ET at the customer service number listed on the upper right side of the first page of this statement.

  ln Case of Errors or Questions about Your Electronic Transfers
 Telephone us at the customer service number listed on the upper right side of the first page of this statement or write us at PNC Bank Debit
 Card Services, 500 First Avenue, 4th Floor, Mailstop P7-PFSC-04-M, Pittsburgh, PA 15219 as soon as you can, if you think your statement
 or receipt is wrong or if you need more information about a transfer on the statement or receipt. We must hear from you no later than 60
 days after we sent you the FIRST statement on which the error or problem appeared.
     (I) Tell us your name and account number (if any).
     (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you
     need more information.
     (3) Tell us the dollar amount of the suspected error.
 We will investigate your complaint and will correct any error promptly. If we take more than 1 O business days to do this, we will
 provisionally credit your account for the amount you think is in error, so that you will have use of the money during the time it
 takes us to complete our investigation.

  Member FDIC                                                    $    Equal Housing Lender
          Case 19-27439-MBK                         Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                          Desc Main
                                                           Document    Page 16 of 22

 Corporate Business Account Statement                                                                                                                       0.PNCBANK
                                                                                                                                 Account number: -4167
                                                                                                                                 Page 1 of 3
                          For th• p•rlod 11/01/2019 to 11/29/2018
                          010555                                                      000237517                                  Number of enclosures: O
                                                                                                                                 Tax ID Number: XX-XXXXXXX
                          HOLLISTER CONSTRUCTION SERVICES
                          LLC                                                                                                    11'   For Client Services:
                          DEBTOR IN POSSESSION                                                                                         Call 1-800-669-1518
                          CASE NUMBER 19-27439
                          339 JEFFERSON RD
                                                                                                                                 Q Visit us at PNC.com/treasury
                          PARSIPPANV NJ 07054-3707
                                                                                                                                 '2!sl Write to: Treas Mgmt Client Care
                       1111111111111I1111111111111111 11111111111111111111 I I I I I I I I ,I I 1111                                   One Financial Parkway
                                                                                                                                       Locator Z1-Yb42-03-1
                                                                                                                                       Kalamazoo, Ml 49009

Account Summary Information
Balance Summary
                                                                                                                                                                                  o
                                             Beginning                          Deposits and                       Checks and                       Ending                        o '
                                               be lance                         other e red its                   other debits                     balanes
                                         14,991.96                              89,221.61                               50.79                  104,162.78
                                                                                                                                                                                  ~
-------------------------------------------------~
Cyber Security Awareness                                                                                                                                                          ~...
                                                                                                                                                                                   .,
                                                                                                                                                                                   "'
Do you know what to do if you receive a fraudulent email, text or phone cali that appears to come from PNC? Forward the message to PNC at
obu.se@pnc.com. If you responded to a fraudulent text or email, clicked on a link, opened an attachment and/or disclosed personal
ìnformatìon, immediately change your online banking password, using another device if possible. Then contact PNC Bank's Online Banking
Team at 1-800-762-2035, select l for personal account or 2 for a business account, then select option 3.

Holidays Can Bring Increased Scams
                                                                                                                                                                                  f
Watch out for Phishing, Vishing, and SMiShíng scams, which often increase during the busy holiday season. These scams target potential                                            º
victims via email, telephone, and text message, and are social engineering attempts to harvest sensitive personal information or to install                                       ~
mal ware onto your computer or mobile device. If a message looks suspicious, do not respond to it and do not open attachments and don't click                                     :
links. Forward the messa.ge to PNC atabuse@pnc.com.                                                                                                                               ;
Deposita and Other Credits                                             Checks and Other Debits                                                                                    ....N
Description                                       Items                               Amount       Description                                       Items                Amount :
Deposits                                                2                      89,221.61           Checks                                               o                  0.00   ~
National Lockbox                                       o                            0.00           Returned Items                                       o                  0.00   ;
ACH Credits                                            o                            0.00           ACH Debits                                           o                  0.00   ~
Funds Transfers In                                     o                            0.00           Funds Transfers Out                                  o                  0.00   ~
Trade Services                                         o                            0.00           Trade Services                                       o                  0.00   8
Investments                                            o                            0.00           Investments                                          o                  0.00
Zero Balance Transfers                                 o                            0.00           Zero Balance Transfers                               o                  0.00
Adjustments                                            o                            0.00           Adjustments                                          o                  º·ºº
Other Credits                                          o                            0.00           Other Debits                                         1                 50.79
Total                                                  2                       89,221.61           Total                                                1                 50.79
Ledger Balance
Data                   Ledger balanes                             Date                                 Ledger balanes
11/01                    14,991.96                                11/27                                104,213.57
11/25                    29,213.57                                11/29                                104,162.78




                                                                                                                                                                      Ii(~
                                                                                                                                                                      ~
         Case 19-27439-MBK        Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49              Desc Main
                                         Document    Page 17 of 22
Corporate Business Account Statement
HOLLISTER CONSTRUCTION SERVICES                                            Por th• period 11/01/2019 to 11/29/2019
LLC
                                                                           Account number:   ~ 167

                                                                           Page 2 of 3


Deposita and Other Credits
Deposits                              2 tran■actions for a total of   $ 89,221.61
Data                                  Transaction                                                           Reference
posted                       Amount   description                                                             number
11/25                     14,221.61 Deposit                                                                048820492
11/27                     75,000.00 Deposit                                                                047010091


Checks and Other Debita
Other Debits                          1 transaction for a total of$ 50.79
Data                                  Transaction                                                           Reference
posted                       Amount   description                                                             number
11/29                         50. 79 Corporate Account Analysis Charge                            0000000000000039106
          Case 19-27439-MBK              Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                          Desc Main
                                                Document    Page 18 of 22

 Reviewing Your Statement                                                                                                   $PNCBANK
 Please review this statement carefully and reconcile it with your records. Call the telephone number on the upper right side of the first page
 of this statement If:
 • you bave any questions regarding your accounts(s);
 • your name or address ís incorrect;
 • you have a business account and your tax identification number is missing or incorrect;
 • you have any questions regarding interest paid to an interest-bearing account.

 Balancing Your Account
 Update Your Account Register
 Compare:                                  The activity detail section of your statement to your account register.
 Check Off:                                All items in your account register that also appear on your statement. Remember to begin
                                           with the ending date of your last statement (An asterisk{*} will appear in the Checks
                                           section if there is a gap in the listing of consecutive check numbers.)
Add to Your Account Register               Any deposits or additions including interest payments and ATM or electronic deposits
Balance:                                   listed on the statement that are not already entered in your register.
Subtract From Your Account                 Any account deductions including fees and ATM or electronic deductions listed on the
Register Balance:                          statement that are not already entered in your register.

Update Your Statement Information

Step 1:                                                                      Step 2:                   CIHlcll Nlmller or                         o
                                                                                                                                                  o'
Add together             Dat• of Depoalt       Amount                        Add together             Ded ■cllo ■ -..C, riptio ■     Amount
deposits and                                                                 checks and other
other additions                                                              deductions listed
listed in your                                                               in your account
account register                                                             register but not on
but not on your                                                              your statement.
statement.

                           Total A

                                                                                                                                                  ¡!¡

Step 3:
                                                                                                                                                  o
Enter the ending balance recorded on your statement       $                        _
Add deposits and other additions not recorded    Total A+ $                        _                                                              .
                                                                                                                                                  "'
                                                                                                                                                  o
                                                                                                                                                  N


                                                  Subtotal= $                    _
Subtract checks and other deductions not recorded Total B - $                    _

The result should equal your account register balance      =   $                   _
                                                                                                            Tot■IB
                                                                                                                                                  .
                                                                                                                                                  a

                                                                                                                                                  "''3
Verification of Direct Deposits                                                                                                                   o
                                                                                                                                                  u
To verify whether a direct deposit or other transfer to your account has occurred, call us Monday - Friday: 7 AM - l O PM ET and Saturday
& Sunday: 8 AM - 5 PM ET at the customer service number listed on the upper right side of the first page of this statement,
In Case of Errors or Questions about Your Electronic Transfers
Telephone us at the customer service number listed on the upper right side of the first page of this statement or write us at PNC Bank Debit
Card Services, 500 First Avenue, 4th Floor, Mailstop P7-PFSC-04-M, Pittsburgh, PA 15219 as soon as you can, ifyou think your statement
or receipt is wrong or if you need more infonnation about a transfer on the statement or receipt. We muet hear from you no later than 60
days after we sent you the FIRST statement on which the error or problem appeared.
   (I) Tell us your name and account number (if any).
   (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you
   need more information.
   (3) Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. Ifwe take more than 10 business days to do this, we will
provisionally credit your account for the amount you think is in error, so that you will have use of the money during the time it
takes us to complete our investigation.

Member FDIC                                                    @J   Equal Housing Lender
Case 19-27439-MBK            Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                 Desc Main
                                    Document    Page 19 of 22


     mJeank
             America's Most Convenient Bank"        E      STATEMENT OF ACCOUNT




     HOLLISTER CONSTRUCT! SERVICES LLC                     Page:                                  1 of 2
     339 JEFFERSON RD                                      Statement Period:   Nov 01 2019-Nov 30 2019
     PARSIPPANY NJ 07054-3707                              Gust Ref#:            4351337641-408-E-###
                                                           Primary Account#:           11111117 641




 Business Analysis
 HOLLISTERCONSTRUCTI SERVICES LLC                                                     Account#-7641


 ACCOUNT SUMMARY
 Beginning Balance                      6,205.18                 Average Collected Balance            4,817.25
 Electronic Deposits                   11,922.00                 Interest Earned This Period              0.00
                                                                 Interest Paid Year-to-Date               0.00
 Other Withdrawals                     18,127.18                 Annual Percentage Yield Earned         0.00%
 Ending Balance                             0.00                 Days in Period                             30



 DAILY ACCOUNT ACTIVITY
 Electronic Deposits
 POSTING DATE      DESCRIPTION                                                                           AMOUNT

 11/14            ACH DEPOSIT, BENEFLEX COBRA HOLLISTER-COBRA                                        11,922.00
                                                                               Subtotal:             11,922.00
 Other Withdrawals
 POSTING DATE.     DESCRIPTION                                                                         AMOUNT

 11/04            WIRE TRANSFER OUTGOING, Hollister Construction Services                             6,205.18
 11 /15           SERVICE CHARGE, ANALYSIS FEES                                                         524.00
 11/25            WIRE TRANSFER OUTGOING, Hollister Construction Services                            11,398.00
                                                                                Subtotal:            18,127.18


 DAIL Y BALANCE SUMMARY
 DATE                                   BALANCE                  DATE                                 HALANCE
 10/31                                 6,205.18                  11/15                              11,398.00
 11/04                                     0.00                  11/25                                   0.00
 11/14                                11,922.00




 Call 1 -800·937-2000 for 24-hour Bank~by-Phone servìces or connect to www.tdbank.com
Case 19-27439-MBK                              Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                                           Desc Main
                                                      Document    Page 20 of 22



   How to Balance your Account                                                                                                                  Page:                                 2 of 2

   Begin by adjusting your account register                        'I.   Your ending balance shown on this
   as follows:
                                                                         statement is:
                                                                                                                                       o
                                                                                                                                               Ending                                 0.00
   Subtract any services charges shown                                                                                                         Balance
   on this statement.                                             2      List below the amount of deposits or
                                                                         credit transfers which do not appear
   Subtract any automatic payments,                                      on this statement. Total the deposits                         a          Total         +
   transfers or other electronic with-                                                                                                       · :D.epqs.lts
                                                                         and enter on Line 2.
   drawals not previously recorded.                                                                                                                                       . ..
   Add any interest earned if you have                             ?-.   Subtotal by adding lines 1 and 2.
   an interest-bearing account.                                                                                                        e
                                                                  4.     List below the total amount of                                       Sub Total
   Add any automatic deposit or
   overdraft line of credit.                                             withdrawals that do not appear on

   Review all withdrawals shown on this
                                                                         this statement. Total the withdrawals
                                                                         and enter on Line 4.                                          O , Total
                                                                                                                                                                                 ..
   statement and check them off in your                                                                                                    Withdrawals
   account register.                                              s. Subtract Line 4 from 3. This adjusted
   Follow instructions 2-5 to verify your                            balance should equal your account
   ending account balance.                                           balance.                                                          0      Adjusted
                                                                                                                                              Balance




  s                                                                   8
  Dí.'PO!'.IITS NOT         OOIJ~ARS          CCNTB                   WITflORAWAt.,; NOT     DOL.L/\RS       CF.N'öS               WITHOFIAWALS NOT             DOllAF:$          CENTS
  ON SlAl'EMENT                                                       ONSTAH'MENl                                                  ON Sl'ATl'::MENT




                                                                                                                                    Total
   Total Deposits
                                                     6
                                                                                                                                    Withdrawals
                                                                                                                                                                                        o
  FOR CONSUMER ACC0UNîS ONLY-- IN O1SE OF ERRORS OR                                           FOR CONSUMER LOAN ACCOUNTS ONLY --- ßlLLING R!GflTS
  QUESTIONS ABOUT YOUR ELECYR0NIC FUNDS THANSFEl~S:                                           SUMMARY
  If you need Information about an electronic fund transfer or if you believe 1here is an     ln case oí Errors or Questions About Your Bill:
  error on your bank statement or receipt relating to an electronic fund transfer,
                                                                                              If you think your blll is wrong, or if you need more Information about a transaction on
  telephone the bank Immediately at the phone number listed on the íront of your
                                                                                              your bill, write us al P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
  statement or write lo:
                                                                                              possible. We must hear from you no later lhan sixty (60) deys after we seni you the
  TO Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                            FIRST bill on which the error or problem appeared. You can telephone us, but doing
  Maine 04243-1377                                                                            so will not preservo your rights. In your letter, give us tho following information:
  We must hear from you no later than sìxty (60) calendar days after we sent you the                Your name and account number.
  first statement upon which the error or problem first appeared. When conlacllng tne               The dollar amount of the suspected error.
  Bank, please explaln as clearly as you can why you belleve there is an error or why               Describe lhe orror and explain, U you can, why you believe tho,e is an error.
  mare Information is neoded. Please include:                                                       If you need more informa !lon , desc,i be the Item you era unsure about.
                                                                                              You do not have lo pay any amounl in question while we are invesligallng, but you
          Your name and account number.
                                                                                              aro s1111 obllgaled to pay the parts of your bill that are not in question. While we
      • A description of the error or transaction you are unsure about.
      •   The dollar amount and date of the suspected error.                                  Investigate your question, we cannai report you as delinquent or take any acfion to
                                                                                              collect the amounl you question.
  When making a verbal Inquiry, the Bank may ask that you send us your complaint In
  writing within len (10) business days anar tho firsl telephone call.                        FINANCE CHARGES: Although the Bank usos lhe Daily Balance method lo calculate
                                                                                              the finance charge on your Moneyllne/Overdraft Protection account (lhe term •oopn
  We will Investigate your complaint and will correct any error promptly. If we take more
                                                                                              or 'OD" refers lo Overdraft Prolectton), Iha Bank discloses the Average Deily Balance
  than ten (10) business days to do this, we will credit your account for the
                                                                                              on the periodic stalement as an easier method for you to calculate the rJnance
  amount you think is in error, so thai you have the use of the money during the time Il
                                                                                              charge. The finance charge begins lo accrue on the date advances and other debits
  takes LO complete our lnvesllgation.
                                                                                              are posted to your account and will con\inue until the balance has been paid ln full.
  INîEREST NOTICE                                                                             To compute lhe finance charge, multiply      tha Average Daily Balance times the Days ìn
  Total interest credited by the Bank to you this year will be reported by the Bank to the    Period timos Iha Dally Periodic Rate (as     listed In lhe Account Summary seclion on
  Internal Revenue Service and Slate lax aulhorllles. The amount to be reported will be       the fronl of the statement). The Average     Dally Balance Is calculated by adding the
  reportad separately to you by the Bank.                                                     balance for each day of the billing cycle,    then dividing the total balance by the number
                                                                                              of Days in the Billing Cycle. Tho daily balance is lhe balance for the day after
                                                                                              advances have been added and payments or credits have been subtracted plus or
                                                                                              minus any other adjustments that might have occurred that day. There is no grace
                                                                                              period during which no finance charge accrues. Finance charge adjuslments are
                                                                                              Included in your total finance charge.
    Case 19-27439-MBK                                                              Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                           Desc Main
                                                                                          Document    Page 21 of 22

                       m]■ank
                                                America's Most Convenient Bank"'                                                                          T   SlfTEMENîOFACC~JNT


    000024410 0l AV 0.380 FTD0l040120ll9117972 0029 03 02




    I
              HOLLISTER CONSTRUCTI SERVICES LLC                                                                                                               Page:                                 1 of 2
              PAYROLL ACCOUNT                                                                                                                                 Statement Period:   Nov 01 2019-Nov 30 2019
              339 JEFFERSON RD                                                                                                                                Gust Ref#:             34514~T-"""
              PARSIPPANY NJ 07054-3707                                                                                                                        Primary Account#:           11111111111876


    1II111111111111111111 I 11 p 111 hh 111111 I •h I 1111I111111111 I 1f I I I 1

             Business Analysis
            HOLLISTER CONSTRUCT! SERVTCES LLC                                                                                                                                            Account#-1876
            PAYROJ.L ACCOUNT


             ô,CGOlJí'JT .SUMM.!\RY
            Statement Balance as                                           of 11 /01                                                                                                                          0.00
                 Plus        O                                              Deposits and Other Credits                                                                                                        0.00
                 Less        O                                              Checks and Other Debits                                                                                                           0.00
            Statement Balance as                                           of 11/30                                                                                                                           O.DO

            .i,ccou~n                    /.\C.TIViTY

            No Transactions this Statement Period

            i~HEREST SUMMAl~Y
           Beginning Interest Rate                                                                                                                                                                           0.00%
           Number of days in this Statement Period                                                                                                                                                               30
           Interest Earned this Statement Period                                                                                                                                                               0.00
           Annual Percentage Yield Earned                                                                                                                                                                    0.00%
           Interest Paid Year to date                                                                                                                                                                          0.00




I
              --------------------
                    ◄
           ,·, 11V l',;."'''·'¡,,. ''.'.'"\Ii   J.•,,, " ....   I ;-;~ ..., ,.,t   ~   ,l   t   ".'",•,,.,! I .,.,, .. ,._,.. ' .,f.,-~•••   ,.,.-...,_
Case 19-27439-MBK                                           Doc 710 Filed 12/24/19 Entered 12/24/19 11:12:49                                                                                                     Desc Main
                                                                   Document    Page 22 of 22


    Ho,N to Balance vour Account                                   ¥                                                                                                                       Page:                        2 of 2

   Begin by adjusting your account register                                           Your ending balance shown on this
   as follows:
                                                                                      statement is:                                                                              o
                                                                                                                                                                                           Ending                   0.00
   Subtract any services charges shown                                                                                                                                                     Balance
   on this statement.                                                             ' List below lhe amount of deposits or
                                                                                    credit transfers which do not appear
   Subtract any automatic payments,                                                 on this statement. Total the deposits                                                        &      Total          +
   transfers or other electronic with-                                                                                                                                                 Deposits
                                                                                    and enter on Line 2.
   drawals not previously recorded.
   Add anv interest earned if vou have                                                Subtotal by adding lines 1 and 2.
   an interest-bearing account.                                                                                                                                                  €)
                                                                                     List below the total amount of                                                                   Sub Total
   Add any automatic deposit or
   overdraft line of credit.                                                         withdrawals that do noi appear on
                                                                                     this statement. Total the withdrawals
• Review all wi thdrawals shown on this                                              and enter on Line 4.                                                                        e     Total
  statement and check them off in vour                                                                                                                                              Withdrawals
  account register.               •                                                   Subtract Line 4 from J. This adjusted
   Follow instmclions2-5 to verify your                                               balance should equal your account
   ending account balance.                                                            balance.                                                                                   0 Adjusted
                                                                                                                                                                                           Balance



  o                                                                                 o
  OEPf,~}JT'"~ f;JO!
  'JN 1·,rA•t'-R'.JH
                                                         ~CIIT~                    \'/tTrlDRAWALS
                                                                                   ONS 1 $\TEMEP.IT
                                                                                                           ~º~ I                                                                                       OOLLMIS




   Total Deposits
                                               -l
   :<::: ,./\\I ·.1.j1v1;:::::.~ ·•,cc, ::,irxi ;:, :Jj'di... - . F•: , · :\:<-~ \··-:- ~Hr-1ur~--~ 1~r:           ~-o~{•: ·;:r--:::-;1,Jr;it·:.::   1   :,..-1,~.J
                                                                                                                                                                              Total
                                                                                                                                                                              Withdrawals



                                                                                                                                                                      :~·::·:>;tjtJY:..~   (,ì'n ~..
                                                                                                                                                                                                                        e

  t}i;:::~1n(. ."':fi:'. i\1:ic~t.1;· ì1.1ur-~ 2L;.~,~·ri:..:·~1rw.:. r 1J:,1y~: 1T~,\N;H'·E;~t                    :-;u;,,1rl:·\:-:: 1·
  If you need information about an electronic tuncl transfer or If you believe there is an                         In case of Errors or Questions Abou! Your Bill·
  error on your bank starementor receipt rel:3tlng to an electronic fund transfer,
                                                                                                                   lf you think your bill i~ wrong, or if you r,ee<l more information about a transaction on
  telephone the bank immediatelyat the phone number listed on the front of your
                                                                                                                   your bill. write us at P,O. Box 1377, Lewiston. Maine 04243--1377 as soon as
  statement or write to·
                                                                                                                   possible We must hear 1rom you no later than si,cty (60) days atter we sent you the
  TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                                                 FIRST bill on which the error or problem appeared You can telephone us. but doing
  Maine 04243-1377                                                                                                 so v,,,ill not preserve your rights. In your letter, give us the follo~ng information:
 We must hear from you no later than sixty (60) calendar days after we sent you the                                         Your name and account number.
  first statement upon \J'-lhich the error or problem first appeared vvhen contacting the                                   The dollar amount of the suspected error
  Bank, please explain as clearly as you can why you believe there is an error or why                                       Describe the error and explain, 1f you can. ,-Jiy you beíieve there is an error
  more information      is needed Please inctude:                                                                           If you need more information, describe the item you are unsure about
                                                                                                                   You do not have to pay any amount in ques1ion while. wo are investigating, but you
          Your name and account numbe r
                                                                                                                   aro still obliqared to pay the parts ot your bill that are not in question. While we
      •   A description of the error or transaction you are unsure about
      •   The dollar amount and date of the suspected error                                                        Investigate your question,                we cannot report you as delinquent or take anr action to
                                                                                                                   couect the amount you question
 When making a verbal inquiry, the Bank may ask that you send us your complaint in
  wri ting ""1ilhin ten (1 O) business days atter the first telephone call.                                        FINANCE' CHARGES: Although tho Bank uses Iha Daily Balance method to calculate
                                                                                                                   the finance charge on your Moneyline/Ov erdraft Protection account (the term "OOP"
 We ·Nill investigate your complaint and will correct any error promptly. If we take more
                                                                                                                   or "OD" refers to Overdraït Protection). the Bank discloses the Average Daily Balance
  than ten (1 O) business days to do this. ~ will credit your account for the
                                                                                                                   on the periodic statement as an easier method for you to caícutate the finance
  amount you think is in error. so that you hava the use of the moneyOurlng the time it
                                                                                                                   charge The finance charge bf:.gins to accrue on the date advances and other debits
  takes to complete our investlgafion
                                                                                                                   are posted to your account and 'MIi continue until the balance has been paid in full.
                                                                                                                   To compute the finance charge, multiply the Average Daily Ba larice times the Days in
 Total interest credited by the Bank to you this year ,...;11           he reported by the Bank to the             Period times the Daily Periodic Rate (as listed in the Account Summary section Oll
  Internal Revenue Service and Sfate tax authorities The amcunt to be rnported will be                             the front ot the statement), Toe Average Daily Balance is calculated by adding the
  reported separately to you by the Rank                                                                           balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                                                   of Days i;, the Billing Cycle, Tho dallï bala nce i:;. the b3!~rnce fer the day after
                                                                                                                   advances have been added and payments or credits have bee n subtracted plus or
                                                                                                                   mmus any other adjustments that might hava occurred that day There i6 no grace
                                                                                                                   period during which no tlnanca charge accrues Finance charge adjostrnents are
                                                                                                                   included in your total ñnance c;harge.
